Citation Nr: 0601798	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, prior to February 10, 
2004, and evaluated as 20 percent disabling from February 10, 
2004.

2.  Entitlement to individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine at a 10 percent evaluation.  
Effective February 10, 2004, the veteran's evaluation for 
this disability was increased to a 20 percent evaluation.  
The veteran continues to disagree with the level of 
disability assigned, and therefore the issue in appellate 
status is as listed above.

The Board notes that the veteran, in recent correspondence, 
also indicated that he wished to file a claim of entitlement 
to service connection for gastroesophageal disease.  As such, 
this issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, recently, in October 2005, the veteran 
submitted evidence he wished to be considered in the 
adjudication of his claim, specifically, VA treatment records 
dated after the last issuance of a Supplemental Statement of 
the Case, in August 2005.  However, the veteran did not 
submit a waiver of RO consideration of this newly submitted 
evidence.  In order therefore that the veteran is assured of 
receiving all consideration due him under the law, the Board 
finds that a remand is necessary, to ensure that the RO 
considers these records in the first instance.

The VA examination afforded the veteran in July 2005 noted 
that the veteran was unable to work due to his back 
disability.  The examiner indicated that a review of the 
claims folder had been made, but made to specific reference 
to records therein, the report of medical history appears to 
be based entirely on information provided by the veteran.  
For instance, it is noted that the veteran missed three days 
of functioning every month, but no reference was made to 
medical reports to support this statement.  There was no 
reference to disciplinary notices given to the veteran in 
his previous employment.  The Board must ensure that the 
development requested in its remands is performed.  See 
Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the 
Court noted that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  

Accordingly, this claim is REMANDED to the RO, for the 
following development:

1.  The veteran should be afforded 
another VA examination to determine the 
nature and extent of the 
service-connected degenerative disc 
disease of his lumbar spine.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should determine the 
frequency of any incapacitating episodes 
(involving bed rest prescribed by a 
physician and treatment by a physician) 
that the veteran has experienced as a 
result of his service-connected back 
disability in the past 12 months.   The 
examiner should specify the source of 
this information and the reason it was 
relied upon.  

The examiner should express an opinion as to 
the effect that the veteran's 
service-connected disability (including the 
service-connected degenerative disc disease 
of his lumbar spine as well as the residuals 
of a fracture of his right femur) has on his 
ability to procure and to maintain gainful 
occupation.  The examiner should reconcile 
any opinion with the disciplinary notices 
from the veteran's former employer, dated in 
June 2003.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the total rating claim.  Any 
additional development deemed appropriate 
should be performed, to include obtaining any 
recent VA treatment records.  

2.  The RO should review the appellant's 
claim in conjunction with all evidence 
received since the August 2005 supplemental 
statement of the case.  Any additional 
development deemed appropriate should be 
performed, to include obtaining any recent VA 
treatment records.  

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If appropriate, the RO 
should consider referring the total 
disability rating based on individual 
unemployability claim to the Director of 
Compensation and Pensions for consideration, 
pursuant to 38 C.F.R. § 4.16(b) (2005).  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The case 
should then be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

